NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JAN 24 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

MAYER SCHMUKLER, an individual, on               No. 12-55654
behalf of himself, the general public and
all others similarly situated,                   D.C. No. 2:11-cv-09617-SVW-
                                                 PLA
              Plaintiff - Appellant,

  v.                                             MEMORANDUM*

FARMERS GROUP, INC., a Nevada
Corporation,

              Defendant,

  and

FARMERS INSURANCE EXCHANGE, a
California reciprocal insurer and exchange
of the Farmers Insurance Group of
Companies; MID-CENTURY
INSURANCE COMPANY, a California
Corporation,

              Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                           Page 2 of 3


                      Argued and Submitted January 10, 2014
                               Pasadena, California

Before: W. FLETCHER, M. SMITH, and WATFORD, Circuit Judges.

      1. The district court did not err in granting the defendants’ motion to compel

appraisal. The policy requires appraisal if the insurer and insured “fail to agree on

the actual cash value, amount of loss or damage or the cost of repair or

replacement.” At bottom, Schmukler’s objection to the vendor discount is a

dispute about the “reasonable cost of repair or replacement.” Schmukler contends

that Farmers’ repair estimate isn’t reasonable because of its vendor discount;

Farmers contends that it is. The policy is clear that these kinds of disagreements

are to be settled by appraisal. See Cmty. Assisting Recovery, Inc. v. Aegis Sec. Ins.

Co., 112 Cal. Rptr. 2d 304, 309 (Ct. App. 2001).

      We agree with the district court that the dispute in this case is

distinguishable from challenges to an insurer’s depreciation methodology, which

may proceed in court without an appraisal. See, e.g., Alexander v. Farmers Ins.

Co., 162 Cal. Rptr. 3d 455, 465–66 (Ct. App. 2013); Doan v. State Farm Gen. Ins.

Co., 125 Cal. Rptr. 3d 793, 801–03 (Ct. App. 2011); Kirkwood v. Cal. State Auto.

Ass’n Inter-Ins. Bur., 122 Cal. Rptr. 3d 480, 488–89 (Ct. App. 2011). Unlike the

depreciation cases, Schmukler’s grievance does not center on the interpretation of
                                                                           Page 3 of 3
the policy or of a statute. Both the policy and California law are silent as to vendor

discounts, leaving nothing for a court to decide other than the reasonable cost of

repairing Schmukler’s property. That is precisely the kind of dispute that the

policy commits to appraisal.

      2. The district court did not abuse its discretion in declining to entertain a

declaratory judgment action. A declaratory judgment in this case would only

determine the reasonable replacement cost of Schmukler’s property, and would not

resolve any issue of legal uncertainty. See McGraw-Edison Co. v. Preformed Line

Prods. Co., 362 F.2d 339, 342 (9th Cir. 1966).

      AFFIRMED.